Citation Nr: 0636320	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record fails to show that it is as likely as 
not that either the veteran's hypertension or his heart 
disease is related to either his time in service or to his 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension/heart 
disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

The veteran contends that his hypertension and heart disease 
are the result of his service connected post traumatic stress 
disorder (PTSD).

Service medical records fail to show any evidence of 
hypertension while the veteran was in service; and the 
veteran's separation physical found the veteran's heart to be 
normal and his blood pressure was 100/60.

VA treatment records confirm that the veteran has been 
diagnosed with hypertension and heart disease; however, there 
is no indication in any of the treatment records to suggest 
that either the hypertension or heart disease is related to 
the veteran's time in service, or to his PTSD.  Furthermore, 
the earliest diagnosis of hypertension and heart disease in 
the VA treatment records appears decades after the veteran 
was discharged from service.

While one VA treatment record noted that the veteran was 
being treated for hypertension and heart disease by his 
private doctor, requests to the veteran to supply the names 
of any doctors treating him for hypertension and heart 
disease went unanswered by the veteran.  The Board wishes to 
emphasize that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

As such, the evidence of record fails to show that either the 
veteran's hypertension or his heart disease was caused by, or 
began during, his military service.  

The evidence also fails to show that either the veteran's 
hypertension or his heart disease was caused by his PTSD, or 
by any other service-connected disability.  In July 2006, the 
veteran underwent a VA examination of his heart.  From a 
review of the veteran's claims file, the examiner noted that 
the veteran was normotensive when discharged from service, 
and he was not started on medication/diagnosed with 
hypertension for decades after service.  The examiner 
indicated that the veteran had well controlled hypertension 
and found that there was no evidence to suggest that PTSD 
either caused, or worsened, the hypertension.  As such, the 
examiner opined that it is less likely than not that the 
veteran's hypertension was either caused by, or worsened by, 
his PTSD.  The examiner also found that it was less likely 
than not that the veteran's arteriosclerotic heart disease 
was either caused by, or worsened by, his PTSD.

The veteran's representative submitted an article which 
indicated that the current medical thinking is that the 
experience of trauma brings about neurochemical changes in 
the brain which may have biological, psychological and 
behavioral effects on a person.  The article indicated that 
the neurochemical changes may create a vulnerability to 
hypertension and arteriosclerotic cardiovascular disease.  

The Board notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  However, in the present case, 
the treatise evidence submitted by the veteran only suggests 
that trauma may create a vulnerability to hypertension and 
heart disease, stopping well short of saying that trauma 
causes the claimed disabilities.  Additionally, there is no 
accompanying medical opinion indicating that the veteran's 
exposure to trauma did in fact cause his hypertension and 
heart disease.  As such this medical treatise, while 
informative, is insufficient to establish the required 
medical nexus between the veteran's PTSD and his 
hypertension/heart disease.

While the veteran believes that his hypertension and heart 
disease are caused by his PTSD, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is also insufficient to provide the 
requisite nexus between his hypertension and heart disease 
and his PTSD.  

Given the veteran's claims file is void of a medical opinion 
of record indicating that it is as likely as not that either 
his hypertension or his heart disease is related to his time 
in service or to his PTSD, the criteria for service 
connection have not been met, and the veteran's claim is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in December 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records and service medical records have been 
obtained.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for hypertension and heart disease is 
denied.




REMAND

The veteran asserted in his notice of disagreement that 
because of his PTSD, hypertension and heart disease he could 
not keep a job.  The veteran is currently service connected 
for PTSD (rated at 70 percent), tinnitus (rated at 10 
percent), bilateral hearing loss (rated as noncompensable), 
and complete impotence (rated as noncompensable).  His 
combined rating is 70 percent.  

The veteran worked for 20 years as a pipe fitter until 1996, 
he then worked for Sears for two years in the maintenance 
department, and he most recently worked in the maintenance 
department of a hotel before retiring in October 2000. 

While the veteran meets the criteria to become eligible for a 
TDIU, his claims file is void of a medical opinion as to his 
employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it.  Any 
opinion rendered must be supported by a 
complete rationale.  The examiner should 
specifically indicate whether, without 
taking his age into account, the veteran 
is precluded from obtaining or 
maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities (PTSD, 
tinnitus, hearing loss, and impotence).  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


